--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EASTERN ENVIRONMENT SOLUTIONS, CORP.
INDEPENDENT DIRECTOR’S CONTRACT


THIS AGREEMENT (this “Agreement”) is made as of the 6th day of June, 2010 and is
by and between Eastern Environment Solutions, Corp., a Nevada corporation
(hereinafter referred to as the “Company”) and Gene Hsiao (hereinafter referred
to as the “Director”).


Preliminary Statement
 
The Board of Directors of the Company desires to appoint the Director to fill an
existing vacancy and to have the Director perform the duties of an independent
director and the Director desires to be so appointed for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.


            NOW, THEREFORE, in consideration of the mutual promises and
agreements set forth below, the Company and the Director hereby agree as
follows:


1.  Appointment .  The Board of Directors of the Company has appointed the
Director, and the Director has agreed to accept his appointment, to serve as a
member of the Board of Directors of the Company, effective as of the date of
this agreement.   The Company requires that the Director be available to perform
the duties of an independent director customarily related to this function as
may be determined and assigned by the Board of Directors of the Company and as
may be required by the Company’s constituent instruments, including its articles
of incorporation, bylaws and its corporate governance and board committee
charters, each as amended or modified from time to time, and by applicable law,
including the Nevada General Corporation Law.  The Director agrees to devote as
much time as is necessary to perform the duties of a director of the Company,
including duties as a member of such committees as the Director may be appointed
to.


2. Compensation . For the duties and services to be performed by him under this
agreement, the Company will pay to the Director, and the Director agrees to
accept, the compensation described below in this Section 2.

 
 

--------------------------------------------------------------------------------

 

a. Directors’ Fees.  The Company will pay the Director a director's fee of
$24,000 per annum, payable in equal quarterly installments. This fee represents
a retainer for services rendered as a member of its Board of Directors, and is
in addition to any fees to which the Director may be entitled under guidelines
and rules established by the Company from time to time for compensating
non-employee directors for serving on, and attending meetings of, committees of
its Board of Directors and the board of directors of its subsidiaries.
 
b. Equity Component. In addition to the cash fee described in subsection (a), on
the anniversary of the date of this agreement, if the Director remains a member
of the Board of Directors on that date, the Company will grant the Director a
total of ⅹ shares of the Company’s common stock (hereinafter referred to as the
“Shares”), as the amount of  $30,000. The Shares will vest immediately on the
date of grant.


3. Expenses . The Company will reimburse the Director for reasonable expenses
incurred by him in furtherance of his performance of duties hereunder, provided
that such expenses are substantiated in accordance with the Company’s policies
applicable to members of its Board of Directors.


4. Fringe and Medical Benefits . The Director may participate in any of the
Company's medical, dental and other benefit programs as are available to
non-employee members of its Board.


5. Term and Termination .


a. General. The term of this Agreement will commence as of the date the Board of
Directors appoints the Director a director of the Company and shall continue
until the Director’s removal or resignation.  The Company has no obligation to
cause the nomination or recommend the election of the Director to the Board for
any period of time in the future. Upon the termination of the Director's tenure
as a member of the Board, the Company will promptly pay to the Director, or to
his estate if his service is terminated upon his death, all fees accrued for
services rendered as a member of the Board and committees thereof and expense
reimbursements due as of the date of termination.

 
 

--------------------------------------------------------------------------------

 

b. Termination .  With or without cause, the Company and the Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted
herefrom shall prevent the shareholders of the Company from removing the
Director with immediate effect at any time for any reason.


6. Indemnification . The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Nevada, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement, vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office.  


7. Non-Exclusive . Nothing in this agreement will prevent the Director (1) from
serving as an employee, officer or director of any other company, provided that
such performance is consistent with the Director's duty of loyalty to the
Company, (2) from serving on voluntary, community service committees and boards,
and (3) from owning shares representing less than 1% of the outstanding equity
securities of a company that is a competitor of the Company.  The Director will
comply with and be bound by the Company's policies, procedures and practices
applicable to members of its Board of Directors from time to time in effect
during the term of this agreement.                                    


8. Confidentiality .  The Company and the Director each acknowledge that, in
order for the intents and purposes of this Agreement to be accomplished, the
Director shall necessarily be obtaining access to certain confidential
information concerning the Company and its affairs, including, but not limited
to business methods, information systems, financial data and strategic plans
which are unique assets of the Company (“Confidential Information”).  The
Director covenants not to, either directly or indirectly, in any manner, utilize
or disclose to any person, firm, corporation, association or other entity any
Confidential Information.
 
9. Governing Law; Mediation & Arbitration . This agreement will be governed by,
and construed in accordance with the laws of the State of New York, without
regard to choice-of-law principles, as if made and to be performed solely in New
York.

 
 

--------------------------------------------------------------------------------

 

The parties, by signing below, agree to the terms and conditions set forth in
this agreement.


COMPANY:
 
EASTERN ENVIRONMENT SOLUTIONS, CORP.
 
By: Feng Yan
 
Name: Feng Yan
Title: Chief Executive Officer
DIRECTOR:
 
 
 
/s/ Gene Hsiao
 
 



 

--------------------------------------------------------------------------------